Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment dated 06/03/2021, the following occurred:
Claims 1, 4, 7, 8, 9, 11, 14, 15, 17 and 20 were amended. 
This second non-final rejection has been issued based on Applicant's correct argument regarding claim 6 that the Lu reference is not prior art to the present application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


Regarding claims 1, 9 and 15, the limitation of (claim 1 being representative) identifying a medical event affecting a first individual, a medical device associated with treating the medical event, and an initial attentiveness level of an administering individual; outputting a tutorial for how to use the medical device to treat the medical event with a first control level, wherein the first control level is based on the initial attentiveness level of the administering individual; and in response to receiving a triggering event while outputting the tutorial: determining a current attentiveness level for the administering individual; and in response to the current attentiveness level indicating a change from the initial attentiveness level, adjusting the tutorial based on a second control level, different than the first control level, based on the change from the initial attentiveness level, wherein the first control level includes a greater number of instructions comprising the tutorial than the second control level. as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting in claim 1, a computer, in claim 9, a processor and a memory storage device, and in claim 15, a computer readable storage medium and one or more computer processors, the claimed invention amounts to managing personal behavior or interaction between people (I.e., rules or instructions). For example, but for the noted computer elements, the claims encompass providing tutorial to treat an individual in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of a computer. Claim 9 recites the additional elements of a processor and a memory storage device. Claim 15 recites the additional element of a computer readable storage medium and one or more computer processors. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer, a processor, a memory storage device, a computer readable storage medium and one or more computer processors to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are 
Claims 2-8, 10-14 and 16-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 3, 5, 10 and 16 further define the first individual. Claims 4, 6, 11, 12, 17 and 18 further define the initial attentiveness level. Claims 7, 13 and 19 further define the triggering event. Claims 8, 14 and 20 further define the control levels. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475) and in further view of Baker US (2017/0357776).

REGARDING CLAIM 1
	Cossler discloses performing by a computer operations comprising: identifying a medical event affecting a first individual, a medical device associated with treating the medical event, and an initial attentiveness level of an administering individual ([0042] teaches a computer performing the operations described. [0004] teaches an event/condition identification component to identify an event or condition of a patient (interpreted by examiner as a first individual) that warrants clinical attention or clinical response (interpreted by examiner as identifying medical event affecting a first individual) and teaches a device associated with the entity involved with treating the patient with the course of care (interpreted by examiner as medical device associated with treating the patient). [0077] teaches attentiveness level of a clinician (interpreted by examiner as an administrating individual)); 
wherein the first control level is based on the initial attentiveness level of the administering individual ([0033] teaches feedback information regarding clinical events and monitored activity of clinicians (interpreted by examiner as administrating individual) treating patients, where feedback can include a mental state. The acts performed by the system prior to adjustment based on a fatigued mental state / non-attentive mental state of a clinician is interpreted as a first control level. Per Applicant specification, para. 0030 and 0033, Applicant describes the control level is based on the mental state of the individual. [0070] teaches that clinician data includes mental state of a clinician. [0077] teaches significant events or conditions include a clinician demonstrating a level of attentiveness with respect to clinical data (which examiner interprets as the initial attentiveness level based on control level (mental state of the user)))
and in response to receiving a triggering event: determining a current attentiveness level for the administering individual ([0079] teaches detecting the occurrence of a significant event or condition based on the monitored live feedback. [0077] teaches a significant event can include an error in medical treatment (interpreted by examiner as triggering event), multiple types of data, including clinician data that indicate the error in treatment. With respect to the clinical data, significant events or conditions can demonstrate the attentiveness level of a clinician (interpreted by examiner as current attentiveness level in response to a triggering event) [0093] teaches a GUI that that provides a visual representation of significant events or conditions); 
	current attentiveness level indicating a change from the initial attentiveness level ([0080] teaches identifying a drop in clinicians attentiveness level below a certain threshold (interpreted by examiner as current attentiveness level indicating a change in initial attentiveness level))
and in response to the current attentiveness level, adjusting the tutorial based on a second control level, different than the first control level, based on the change from the initial attentiveness level, wherein the first control level includes a greater number of instructions comprising the tutorial than the second control level ([0080] teaches live feedback information and SOP (interpreted by examiner as tutorial/output) [0069] teaches that current mental state of a clinician (interpreted by examiner as first control level) and [0113] teaches a clinician monitoring component that monitors parameters associated with clinician data, such as parameters identifying respective clinicians that perform respective actions, their physiological and mental state (interpreted by examiner as second control level different that the first control level) [0199] teaches the response recommendation component can evaluate the capabilities of the clinicians and the fatigue level of the clinicians (interpreted by examiner as and in response to the current attentiveness level) to determine the best action for responding to the significant event or condition and [0201] also teaches a response recommendation component that can filter the list of potential responses based on the context of the current clinical scenario. According to this example, responses that could not be performed based on restrictions associated with the current clinical scenario can be removed (interpreted by examiner as wherein the first control level includes a greater number of instructions comprising the tutorial than the second control level). The recommendation component can change or adjust one or more elements of one or more responses, ex: change step involved (interpreted by examiner as adjusting the tutorial/output), to fit the context of the current clinical scenario and can also determine the entity most capable of performing the response (interpreted by examiner as in response to current attentiveness level, adjusting the tutorial based on a second control level, different than the first control level, based on the change from the initial attentiveness). [0227] teaches the clinician can further receive visual, audible and/or text prompts regarding hypothetical, live feedback information that is received related to the simulated clinical scenario. [0029] teaches machine learning that can further develop a model for the procedure that defines a correct progression of event/conditions associated with the procedure, correct and incorrect clinical responses and evaluations of the events and/or conditions))

Cossler does not explicitly disclose, however Baker discloses:
outputting the tutorial (Baker at [0034] teaches outputting a video tutorial)
outputting a tutorial for how to use the medical device to treat the medical event with a first control level, (Baker at [0034] teaches outputting a video tutorial providing instruction to user on proper administration of the medicament or use of medicament device and identify whether or not the device is used correctly (which is interpreted by examiner as means to determine control level since a mental state of a user can be inferred based on whether or not the device is used correctly. The examiner understands that if a device is used correctly, then the mental state, control level of an individual is calm and collected. If the device is not used correctly, then the mental state, control level of an individual would be nervous or distracted. Please see Applicant’s specification at para. 0030, which speaks on this));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cossler to incorporate outputting a tutorial as taught by Baker, with the motivation of assisting in training individuals to inject themselves or otherwise self-administer medication with the motivation of decreasing or preventing the anxiety associated with medicament delivery. (Baker at [0002]).

REGARDING CLAIM 2
Cossler and Baker disclose the limitation of claim 1.
Baker does not explicitly disclose, however Cossler further discloses:
The computer implemented method of claim 1, wherein the first individual is the administering individual (Cossler at [0044] teaches user can be a patient and [0054] further teaches techniques of the invention can be employed in any scenario that involves a human, e.g., patient himself/herself (interpreted by examiner as first individual and the administrating individual)).

REGARDING CLAIM 3
Cossler and Baker disclose the limitation of claim 1.
Baker does not explicitly disclose, however Cossler further discloses:
(Cossler at [0044] teaches user can be a clinicians or health care professional and [0054] further teaches techniques of the invention can be employed in any scenario that involves a human, e.g., clinician (interpreted by examiner as administrating individual different than the first individual)).

REGARDING CLAIM 4
Cossler and Baker disclose the limitation of claim 1.
Baker does not explicitly disclose, however Cossler further discloses:
The computer implemented method of claim 1, wherein identifying the initial attentiveness level of the administering individual further comprises: determining, based on a physical condition and a medical record for the first individual who is different from the administrating individual, whether the medical event is one of an emergent condition that has affected the first individual less than a threshold number of times or a routine condition that has affected the first individual less than a threshold number of times (Cossler at [0077] teaches with respect to clinician data, significant events or conditions can include a clinician demonstrating a level of fatigue or attentiveness (interpreted by examiner as wherein identifying the initial attentiveness level of the administering individual) [0004] teaches an event/condition identification component to identify an event or condition of a patient (interpreted by examiner as a first individual who is different from the administrating individual) that warrants clinical attention or clinical response [0033] teaches that when identifying significant events or conditions, the system takes into consideration patient’s current physiological state (interpreted by examiner as physical condition) and medical history of patient (interpreted by examiner as medical record of first individual). [0030] teaches conditions that are clinically significant and warrant medical attention and/or acknowledgment (examiner interprets this to be a routine or emergent condition). [0096] teaches visually track (over a timeline) the occurrence of events or conditions that are low risk (e.g., based on their risk/severity score relative to a threshold score) and [0197] teaches with respect to a patient in labor (examiner interprets this to be a emergent condition), based on the occurrence of a second fetal deceleration below a defined threshold (e.g., which can be a significant event) (interpreted by examiner as condition that has affected the first individual less than a threshold number of times), and based on previous patient care events and conditions leading up to the current point in time, the response recommendation component 1206 can determine that an emergency cesarean section (interpreted as emergent condition as well) should be performed).

REGARDING CLAIM 9-11 and 15-17 
Claims 9-11 and 15-17 are analogous to Claims 1-3 thus Claims 9-11 and 15-17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-4.
(Cossler at [0002] and [0004] further teaches a processor, a memory storage device and processor-executable instructions and Cossler at [0008], [0028], [0042] and [0254] teaches a computer-readable storage medium and computer readable program code executed by one or more computer processors)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776), in view of Rhodes (US 2017/0281712) and in further view of Kamber (US 2020/0357497).

REGARDING CLAIM 5
Cossler and Baker disclose the limitation of claim 4.
Cossler and Baker do not explicitly disclose, however Rhodes further discloses:
(Rhodes at [0076] teaches that an administrating individual can be a veterinarian and/or caretaker of the animal and administration of a drug to an animal (interpreted as the first individual) 0046).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cossler and Baker to incorporate administration to a non-human animals as taught by Rhodes, with the motivation of having approved veterinary active pharmaceutical ingredients for the treatment of chronic inappetance, unwanted weight loss, general frailty, wasting, and other related afflictions, complications, and maladies in animals. (Rhodes at [0004]).

Cossler, Baker and Rhodes do not explicitly disclose, however Kamber further discloses:
wherein the medical record is a species-specific veterinary record (Kamber at [0046] teaches a medical record to be a veterinary record)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cossler, Baker and Rhodes to incorporate veterinary records as taught by Kamber, with the motivation of providing secure electronic systems in veterinary offices and hospitals. (Kamber at [0017]).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776), in view of Wang (US 2009/0253982), in view of Hernandez (US 2016/0007935), in view of Severns (US 2009/0109399) and in further view of Means (US 2013/0110565).

REGARDING CLAIM 6
Cossler and Baker disclose the limitation of claim 1.
Baker does not explicitly disclose, however Cossler further discloses:
The computer implemented method of claim 1, wherein identifying the initial attentiveness level of the administering individual further comprises: monitoring a current position of the medical device relative to the first individual; and monitoring a current deployment state of the medical device (Cossler at [0033] teaches monitoring context of healthcare environment at a facility such as location or resources (interpreted by examiner as positions of medical device) and status of resources (interpreted by examiner as deployment state)); monitoring speech patterns of the administering individual (Cossler at [0069] teaches monitoring speech pattern to identify attentiveness level of user (interpreted as administering individual));

Cossler and Baker do not explicitly disclose, however Wang further discloses:
monitoring a galvanic skin response in the administering individual (Wang at [0047] teaches the use of monitoring galvanic skin response (interpreted as administering individual)); 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler and Baker with teaching of Wang since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of 

Cossler, Baker and Wang do not explicitly disclose, however Hernandez further discloses:
monitoring a breathing rate of the administering individual via a gyroscope (Hernandez at [0009] and [0025] teaches the use of monitoring breathing rate using gyroscope and gathering gyroscope data);

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler, Baker and Wang with teaching of Hernandez since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the monitoring methods of the primary, secondary and third reference using monitoring a breathing rate via a gyroscope, as found in the fourth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Cossler, Baker, Wang and Hernandez do not explicitly disclose, however Severns further discloses:
(Severns at [0010] teaches the use of monitoring direction of gaze of a subject).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler, Baker, Wang and Hernandez with teaching of Severns since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the monitoring methods of the primary, secondary, third and fourth reference using monitoring a direction of gaze, as found in the fifth reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Cossler, Baker, Wang, Hernandez and Severns do not explicitly disclose, however Means further discloses:
monitoring a mood of the administering individual via facial analysis (Means at [0022] teaches monitoring facial expressions for at least one of: changes, or mood changes; or performing screen capture content analysis (interpreted by examiner as monitoring mood via facial analysis)); 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler, Baker, Wang, Hernandez and Severns with teaching of Means since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the 

REGARDING CLAIMS 12 and 18
Claims 12 and 18 are analogous to Claim 6 thus Claims 12 and 18 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776) and in further view of Bruce (US 2012/0115122).

REGARDING CLAIM 7
Cossler and Baker disclose the limitation of claim 1.
Cossler and Baker do not explicitly disclose, however Bruce further discloses:
The computer implemented method of claim 1, the computer operations further comprising, in response to receiving the triggering event: updating a location in the tutorial to a subsequent instruction in the tutorial (Bruce at [0002] teaches a computer based training and interactive tutorials. [0009] teaches that the content provided in the presentation overlay can be continuously updated per specific stages of the tutorial. The content provided in the presentation overlay can be further adjusted (interpreted by examiner as means for updating location to a subsequent instruction in the tutorial) for the proficiency level of a user, as dynamically determined from user interactions with the applications (interpreted by examiner as receiving the triggering event)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Cossler and Baker with teaching of Bruce since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare systems would found it obvious to update the method of the primary reference using the tutorial concepts, as found in the secondary and third reference, in order to gain the commonly understood benefits of such adaptation, such as updating a location in the tutorial to a subsequent instruction in response to receiving a triggering event. This update would be accomplished with no unpredictable results. 

REGARDING CLAIMS 13 and 19
Claims 13 and 19 are analogous to Claim 7 thus Claims 13 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler (US 2018/0182475), in view of Baker US (2017/0357776) and in further view of Hsu (US 2019/0240842).

REGARDING CLAIM 8
Cossler, Baker and Hsu disclose the limitation of claim 1.
Baker and Hsu do not explicitly disclose, however Cossler further discloses:
(Cossler at [0033] teaches feedback information regarding clinical events and monitored activity of clinicians, where feedback can include a mental state. The acts performed by the system prior to adjustment based on a fatigued mental state / non-attentive mental state of a clinician is interpreted as a first control level. Per Applicant specification, para. 0030 and 0033, Applicant describes the control level is based on the mental state of the individual. [0069] teaches that current mental state of a clinician (interpreted by examiner as first control level) and [0113] teaches a clinician monitoring component that monitors parameters associated with clinician data, such as parameters identifying respective clinicians that perform respective actions, their workloads (e.g., number of current patients being treated and types of treatment required), their physiological and mental state (interpreted by examiner as second control level)); whether an audio clip is played an associated instruction; (Cossler at [0186] teaches video and audio notifications regarding the event or condition (interpreted by examiner as audio clip played))

Cossler and Baker do not explicitly disclose, however Hsu further discloses:
triggering event conditions to advance to a subsequent instruction in the tutorial; and whether a supplemental instruction is provided with a given instruction (Hsu at [0005] teaches health and educational tutorials and also teaches obtaining users reaction feedback and determining the state of the user and generating an updated content material (interpreted by user as adjusting the tutorial) based on feedback information. [0030] teaches obtaining user’s reaction, and determining mental state of the user (interpreted by examiner as triggering event conditions) and generating better subsequent content or response through the provision of more feedback content (interpreted by examiner as triggering event conditions to advance to a subsequent instruction in the tutorial). Hsu at [0007] teaches providing a first, second and third visual content (interpreted by examiner as supplemental instructions))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Cossler and the tutorial concept of Baker to incorporate adjusting the tutorial as taught by Hsu, with the motivation of providing a more effective method to enhance the level of interaction with the learning applications provided by the mobile devices to increase learning effectiveness. (Hsu at [0004]).

REGARDING CLAIM 14 and 20
Claims 14 and 20 are analogous to Claims 8 thus Claims 14 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 8.

Response to Arguments
Rejection under 35 U.S.C. § 112(b)
Regarding the rejection of claims 1-20, the rejected has been withdrawn in light of the present amendment. The recitation of a computer implementing the steps removes the claimed invention from being indefinite.    

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
The claims are directed to the technical problem of dynamically selecting and providing one of several operational instruction sets to a treating individual. See e.g., [0009-10]. By providing 
Regarding 1, the Examiner respectfully disagrees. The claims encompass providing tutorial to treat an individual but for the recitation of generic computer components. Outputting a tutorial is outputting data and outputting data is an abstract idea and does not improve the effectiveness of a device. The additional element of a computer, processor, memory storage device and computer readable storage medium are not exclusively defined by the applicant and are recited at a high-level of generality such that they amounts to no more than mere instructions to apply the exception using a generic computer component and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. And these additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Claim 1, as amended, recites, in part, "adjusting the tutorial based on a second control level, different than the first control level, based on the change from the initial attentiveness level, wherein the first control level includes a greater number of instructions comprising the tutorial 
Regarding 2, the Examiner respectfully disagrees. Cossler at [0080] teaches live feedback information and SOP, standard operation information to healthcare organizations that define operating procedures for different clinical scenarios and procedures which is interpreted by examiner as tutorial/output. Nonetheless, Baker teaches outputting the tutorial ay [0034]. 
Cossler at [0069] teaches a current mental state of a clinician (interpreted by examiner as first control level) and at [0113] teaches a clinician monitoring component that monitors parameters associated with clinician data, such as parameters identifying respective clinicians that perform respective actions, their physiological and mental state which interpreted by examiner as second control level different that the first control level since this control state is monitored separately. Cossler further teaches at [0199] that the response recommendation component can evaluate the capabilities of the clinicians and the fatigue level of the clinicians (interpreted by examiner as and in response to the current attentiveness level) to determine the best action for responding to the significant event or condition and [0201] teaches a response recommendation component that can filter the list of potential responses based on the context of the current clinical scenario. According to this example, responses that could not be performed based on restrictions associated with the current clinical scenario can be removed (interpreted by examiner as wherein the first control level includes a greater number of instructions comprising the tutorial than the second control level since responses that could not be performed are removed due to the inability of a clinician to perform them). The recommendation component can change or adjust one or more elements of one or more responses, ex: change step 

Cossler is cited from  [0033] for determining "the patient's current physiological state." Applicant notes that the currently physiological state of the patient does not describe the physiological state of the administering individual unless the patient self- administers the device. As claims 4, 11, and 17 state that the "first individual is different from the administering individual", the cited references do not discuss at least this element of the claims. Moreover, the cited references are silent on differentiating emergent versus routine conditions based on whether the condition has affected the first individual less than or at least a threshold number of times. Accordingly, claims 4, 11, and 17, are believed to be allowable in addition to the reasons stated why the independent claims are believed to be allowable. 
Regarding 3, the Examiner respectfully disagrees. Cossler teaches that the administrating individual can be a patient, Cossler teaches this at [0044] where he teaches that user can be a patient and [0054] further teaches techniques of the invention can be employed in any scenario that involves a human, e.g., patient himself/herself (interpreted by examiner as a first individual who is different from the administrating individual). Furthermore, Cossler [0004] teaches an event/condition identification component to identify an event or condition of a patient that warrants clinical attention or clinical response. [0033] teaches that when identifying significant events or conditions, the system takes into consideration patient’s current physiological state (interpreted by examiner as physical condition) and medical history of patient (interpreted by examiner as medical record of first individual). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stone (US 2019/0148025) teaches patient therapy management and coaching system. Errico (US 2019/0198166) teaches technologies for initial provisioning and refilling of medical devices. Arefieg (US 2020/0082327) teaches healthcare system for recording and monitoring transactions of system participants. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626